IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-49,164-02


EX PARTE DERRICK FRAZIER




MOTION FOR STAY OF EXECUTION
IN CAUSE NO. 97-8-3675 FROM THE

24TH DISTRICT COURT OF REFUGIO COUNTY



Per Curiam. Keller, P.J., Keasler and Hervey, JJ., dissent.

ORDER


	This is a Motion to Stay Execution accompanying a subsequent application for habeas
corpus filed pursuant to Texas Code of Criminal Procedure, Article 11.071, Section 5.
	Pending a review of the subsequent application for writ of habeas corpus, the stay of
the execution, scheduled for April 27, 2006, is GRANTED 
	IT IS SO ORDERED THIS THE 24th  DAY OF APRIL, 2006.
Do Not Publish